Citation Nr: 1340362	
Decision Date: 12/06/13    Archive Date: 12/20/13

DOCKET NO.  11-15 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for myelodysplastic syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


FINDING OF FACT

Myelodysplastic syndrome is etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for myelodysplastic syndrome have been met.  38 U.S.C.A. § 1131(West 2002 and Supp. 2013); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA treatment records reflect a diagnosis of myelodysplastic syndrome beginning in February 2009.  Additionally, the Veteran testified at his July 2010 Board hearing that he served as a radar operator of EC-121 aircraft, and that he was exposed to the electromagnetic radiation from radar systems aboard those planes.  He further testified that his position in the aircraft was in close proximity to the magnetron, which consistently leaked and often needed repair.  His statements are consistent with his service as an electronics technician in the U.S. Navy, and the Board finds them credible.  In October 2010, the Veteran's treating VA oncologist, Dr. P.M., stated that based on a service history provided by the Veteran, it was more than likely that the Veteran's myelodysplastic syndrome was related to his prior exposure to radar and related radiation.

Based on the positive opinion of the Veteran's VA oncologist, the Board finds that service connection for myelodysplastic syndrome is warranted.  



ORDER

Service connection for myelodysplastic syndrome is granted.




____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


